                                                                  Case 2:19-cv-01739-JCM-DJA Document 11 Filed 10/28/19 Page 1 of 2


                                                              1   GABROY LAW OFFICES
                                                                  Christian Gabroy (#8805)
                                                              2   Justin A. Shiroff (#12869)
                                                                  The District at Green Valley Ranch
                                                              3   170 South Green Valley Parkway, Suite 280
                                                                  Henderson, Nevada 89012
                                                              4   Tel     (702) 259-7777
                                                                  Fax (702) 259-7704
                                                              5   christian@gabroy.com
                                                                  jshiroff@gabroy.com
                                                              6   Attorneys for Plaintiff Russell LeBarron

                                                              7                            UNITED STATES DISTRICT COURT

                                                              8                                      DISTRICT OF NEVADA

                                                              9     RUSSELL LEBARRON, an individual;                         Case No: 2:19-cv-01739-JCM-DJA

                                                             10                       Plaintiff,
                                                                    vs.                                                      STIPULATION AND ORDER TO
                                                             11                                                              EXTEND TIME TO RESPOND TO
                                                                    INTERSTATE GROUP, LLC; DOES I                            COUNTERCLAIM (ECF NO. 9)
                                                             12     through X; and ROE Corporations XI
                                                                    through XX, inclusive,                                   (FIRST REQUEST)
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                             13
                      170 S. Green Valley Pkwy., Suite 280




                                                                                      Defendant.
                           Henderson, Nevada 89012




                                                             14

                                                             15                        STIPULATION AND ORDER TO EXTEND TIME
                                                                                      TO RESPOND TO COUNTERCLAIM (ECF NO. 9)
                                                             16
                                                                          IT   IS   HEREBY         STIPULATED        AND       AGREED    between    counsel    for
                                                             17
                                                                  Plaintiff/Counter-Defendant Russell LeBarron (“Plaintiff”) and Defendant/Counterclaimant
                                                             18
                                                                  Interstate Group, LLC (“Defendant”) as follows:
                                                             19
                                                                                WHEREAS, on or about August 9, 2019, Plaintiff filed in the Eighth Judicial
                                                             20
                                                                  District Court a Complaint (the “Complaint”), which was assigned Case No. A-19-
                                                             21
                                                                  799959-C (the “Lawsuit”);
                                                             22
                                                                                WHEREAS, on or about September 10, 2019, Plaintiff served the
                                                             23
                                                                  Defendant with the Complaint;
                                                             24
                                                                                WHEREAS, Defendant filed a Notice of Removal with the United States
                                                             25
                                                                  District Court, District of Nevada (ECF No. 1);
                                                             26
                                                                                WHEREAS,           Defendant     filed   its   Answer   and    Counterclaim   (the
                                                             27
                                                                  “Counterclaim”, ECF No. 9) on or about October 14, 2019;
                                                             28
                                                                                                               Page 1 of 2
                                                                  Case 2:19-cv-01739-JCM-DJA Document 11 Filed 10/28/19 Page 2 of 2


                                                              1
                                                                                WHEREAS, Plaintiff’s responsive pleading is currently due by November 4,
                                                              2
                                                                  2019;
                                                              3
                                                                                WHEREAS, due to scheduling conflicts, the Parties agree to an additional
                                                              4
                                                                  eleven (11) day extension through November 15, 2019, for Plaintiff to respond to the
                                                              5
                                                                  Counterclaim; and,
                                                              6
                                                                                WHEREAS, this is the first request for an extension regarding the filing of
                                                              7
                                                                  Plaintiff’s response to Defendant’s Counterclaim, which is made in good faith, not for
                                                              8
                                                                  purposes of delay, and neither party is prejudiced by this extension.
                                                              9

                                                             10
                                                                  Dated this 28th day of October 2019.
                                                             11

                                                             12   Dated: October 28, 2019                       Dated: October 28, 2019
GABROY LAW OFFICES




                                                                  Respectfully submitted,                       Respectfully submitted,
                     (702) 259-7777 FAX: (702) 259-7704




                                                             13
                      170 S. Green Valley Pkwy., Suite 280
                           Henderson, Nevada 89012




                                                             14

                                                             15   By /s/ Christian Gabroy, Esq.                 By /s/ Malani L. Kotchka, Esq.
                                                                  Christian Gabroy, Esq.                        Malani L. Kotchka
                                                             16   Justin A. Shiroff, Esq.                       Hejmanowski & McCrea LLC
                                                                  The District at Green Valley Ranch            520 South Fourth Street, Suite 320
                                                             17   170 South Green Valley Parkway,               Las Vegas, NV 89101
                                                                  Suite 280                                     Telephone: (702) 834-8777
                                                             18   Henderson, Nevada 89012                       Fax: (702) 834-5262
                                                                  Fax (702) 259-7704
                                                             19
                                                                  Attorneys for Plaintiff                       Attorneys for Defendant
                                                             20

                                                             21

                                                             22
                                                                                                               IT IS SO ORDERED.
                                                             23

                                                             24                                                _____________________________
                                                                                                               _________________________________
                                                             25                                                Daniel J. Albregts
                                                                                                               United
                                                                                                               UNITED States  Magistrate
                                                                                                                         STATES          Judge JUDGE
                                                                                                                                  MAGISTRATE
                                                             26

                                                             27                                                       October 30, 2019
                                                                                                               Dated:________________________

                                                             28
                                                                                                         Page 2 of 2
